 1                                                                            JS-6
 2
 3
 4
 5
 6
 7
                                  UNITED STATES DISTRICT COURT
 8
                             CENTRAL DISTRICT OF CALIFORNIA
 9
10
     JESSICA RAMIREZ,                        Case No.: CV 19-1965-DMG (AFMx)

11                   Plaintiff,              ORDER APPROVING JOINT
                                             STIPULATION TO DISMISS ENTIRE
12         v.                                ACTION WITH PREJUDICE [25]
13   SPRINT COMMUNICATIONS
     COMPANY L.P.; HECTOR
14   ZUBIA; SPRINT/UNITED
     MANAGEMENT and DOES 1 to
15   25, inclusive,
16                   Defendants.
17
18         The parties’ stipulation to dismiss the above-captioned action in its entirety with
19   prejudice without an award of attorneys’ fees or costs to any party pursuant to Rule 41(a)
20   of the Federal Rules of Civil Procedure is hereby APPROVED. All scheduled dates and
21   deadlines are VACATED.
22   IT IS SO ORDERED.
23
24   DATED: October 31, 2019                      ________________________________
25                                                DOLLY M. GEE
                                                  UNITED STATES DISTRICT JUDGE
26
27
28


                                                 -1-
